Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2021

                                      No. 04-21-00141-CV

                         IN THE INTEREST OF J.L.W., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01086
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant B.O.’s
parental rights. This appeal is required to be brought to final disposition within 180 days of the
date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2.

       Appellant’s brief is due on June 28, 2021. On June 28, 2021, appellant timely filed a
motion for extension of time requesting a twenty-one (21) day extension of time to file
appellant’s brief. The motion is GRANTED, and appellant’s brief must be filed no later than
July 19, 2021. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court